UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6532



P. MARK SHAFER,

                  Plaintiff - Appellant,

          v.


PAULA PRICE; CINDY DIAMOND; DSS/APS; WASHINGTON COUNTY HEALTH
SYSTEMS; JAMES P. HAMILL, President, Washington County
Hospital;    ATTENDING    PHYSICIAN;     WASHINGTON    COUNTY
COMMISSIONERS; SISKIND, GRADY, ROSEN, HOOVER, Law Firm,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:07-
cv-00183-PJM)


Submitted:   July 31, 2008                  Decided:   August 4, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


P. Mark Shafer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          P. Mark Shafer appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.   Shafer v. Price, No.

8:07-cv-00183-PJM (D. Md. Feb. 9, 2007).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                              - 2 -